

114 SRES 506 ATS: Expressing the sense of the Senate in support of the North Atlantic Treaty Organization and the NATO summit to be held in Warsaw, Poland from July 8–9, 2016, and in support of committing NATO to a security posture capable of deterring threats to the Alliance.
U.S. Senate
2016-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 506IN THE SENATE OF THE UNITED STATESJune 21, 2016Mr. Corker (for himself, Mr. Cardin, Mrs. Shaheen, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 27, 2016Reported by Mr. Corker, with amendments and an amendment to the preambleJuly 6, 2016Considered, amended, and agreed to with an amended preambleRESOLUTIONExpressing the sense of the Senate in support of the North Atlantic Treaty Organization and the
			 NATO summit to be held in Warsaw, Poland from July 8–9, 2016, and
			 in support of committing NATO to a security posture capable of deterring
			 threats to
			 the Alliance.
 Whereas the North Atlantic Treaty, signed April 4, 1949, in Washington, District of Columbia, which created the North Atlantic Treaty Organization (NATO), proclaims: [Members] are determined to safeguard the freedom, common heritage and civilisation of their peoples, founded on the principles of democracy, individual liberty and the rule of law. They seek to promote stability and well-being in the North Atlantic area. They are resolved to unite their efforts for collective defence and for the preservation of peace and security.;
 Whereas NATO has been the backbone of the European security architecture for 67 years, evolving to meet the changing transatlantic geopolitical and security environment;
 Whereas NATO continues its mission in Afghanistan following the September 11, 2001, attacks on the United States;
 Whereas NATO, through its contributions to the common defense, including its invocation of Article 5 after the attacks of September 11, 2001, has significantly contributed to the security of the United States and has served as a force multiplier for the United States;
 Whereas at the NATO Wales Summit in September 2014, NATO reaffirmed the Alliance’s role in transatlantic security and its ability to respond to emerging security threats and challenges;
 Whereas Alliance members at the NATO Wales Summit defined the new security paradigm when they stated, Russia's aggressive actions against Ukraine have fundamentally challenged our vision of a Europe whole, free, and at peace. Growing instability in our southern neighborhood, from the Middle East to North Africa, as well as transnational and multi-dimensional threats, are also challenging our security. These can all have long-term consequences for peace and security in the Euro-Atlantic region and stability across the globe.;
 Whereas at the 2014 NATO Wales Summit, Alliance members addressed this changed security environment by committing to enhancing readiness and collective defense; increasing defense spending and boosting military capabilities; and improving NATO support for partner countries through the Defense Capacity Building Initiative;
 Whereas although Article 14 of the Wales Declaration calls on all members of the alliance to spend a minimum of 2 percent of their Gross Domestic Product (GDP) on defense within a decade, currently only five members are achieving that target;
 Whereas after the 2014 Wales Summit, the Russian military invaded Ukraine, adding Crimea to the list of areas illegally controlled by Moscow, including Georgia’s Abkhazia and South Ossetia regions;
 Whereas Russian-backed separatists in Eastern Ukraine continue to destabilize the region with support from the Government of the Russian Federation;
 Whereas the Government of the Russian Federation continues to undertake provocative, unprofessional, and dangerous actions towards NATO air and naval forces and continues to exercise hybrid warfare capabilities against member and nonmember states along its western borders;
 Whereas Poland and the Baltic States of Estonia, Latvia, and Lithuania are on the frontlines of renewed Russian aggression and hybrid warfare, including disinformation campaigns, cyber threats, and snap military exercises along the Alliance’s eastern flank;
 Whereas President Barack Obama proposed a quadrupling of the European Reassurance Initiative in fiscal year 2017 to $3,400,000,000 in order to enhance the United States commitment to NATO, to support Europe’s defense, and to deter further Russian aggression;
 Whereas the cornerstone of NATO’s collective defense initiative is the Readiness Action Plan, intended to enable a continuous NATO military presence on the Alliance’s periphery, especially its easternmost states, which includes enhanced troop rotations, military exercises, and the establishment of a Very High Readiness Task Force;
 Whereas in follow-up to commitments made at the NATO Wales Summit, NATO and the Government of Georgia agreed on a Substantial Package of cooperation and defense reform initiatives to strengthen Georgia’s resilience and self-defense capabilities and develop closer security cooperation and interoperability with NATO members, including through the establishment of the Joint Training and Evaluation Center, which was inaugurated in 2015;
 Whereas the threat of transnational terrorism has resulted in attacks in Turkey, France, Belgium, and the United States, and the Islamic State of Iraq and the Levant (ISIL) continues to pose a real and evolving threat to member states, other countries in Europe, and the broader international community;
 Whereas the migration crisis from the Syrian civil war, the conflict in Afghanistan, and economic and humanitarian crises in Africa have placed a great strain on member states;
 Whereas the NATO summit in Warsaw, Poland, is an opportunity to enhance and more deeply entrench those principles and build on our collective security, which continue to bind the Alliance together and guide our efforts today; and
 Whereas, on May 19, 2016, Foreign Ministers of NATO member states signed an Accession Protocol to officially endorse and legally move forward Montenegro's membership in the Alliance, which, consistent with NATO’s Open Door policy, would indeed further the principles of the North Atlantic Treaty and contribute to the security of the North Atlantic area: Now, therefore, be it
 That the Senate— (1)recognizes the service of the brave men and women who have served to safeguard the freedom and security of the United States and the whole of the transatlantic alliance;
 (2)encourages Alliance members at the NATO Warsaw Summit to promote unity and solidarity, and to ensure a robust security posture capable of deterring any potential adversary, in the face of the complex and changing security environment confronting the Alliance on its eastern, northern, and southern fronts;
 (3)urges all NATO members to invest at least two percent of GDP in defense spending and carry an equitable burden in supporting the resource requirements and defense capabilities of the Alliance, including an increased forward defense posture in NATO frontline states;
 (4)reaffirms its commitment to NATO’s collective security as guaranteed by Article 5 of the North Atlantic Treaty;
 (5)welcomes the progress of NATO's ballistic missile defense mission, adopted at the 2010 Lisbon Summit, and the achievement of recent United States milestones in this area through the partnership of allies, including Romania and Poland;
 (6)recognizes Georgia’s troop contributions to missions abroad, its robust defense spending, and its ongoing efforts to strengthen its democratic and military institutions for NATO accession; and
 (7)recognizes the ongoing work of NATO’s Resolute Support Mission in Afghanistan, with 12,000 troops advising and assisting Afghanistan’s security ministries, and army and police commands across the country, and the significant commitment NATO allies and coalition partners have dedicated to Afghanistan since 2001, including at least 1,134 troops from NATO allies and coalition partners of the United States who lost their lives in that conflict.
